DETAILED ACTION
	This is the first office action in response to U.S. application 16/898,379. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7, 10-13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 20200209872).
Regarding claim 6, Xu teaches a method (Fig. 4) comprising: 
for each time step in a driving scenario, generating a first tensor comprising collision locations for an autonomous vehicle actor ([0018] discusses generating a representation of the environment around the vehicle (sensed obstacles) which is used to obtain a multi-layer tensor); 
for each of the time steps ([0043] discusses the planning phase occurring in time intervals): 
generating a second tensor comprising potential locations of the autonomous vehicle actor ([0048] discusses the tensor generating numerical values representing a potential path trajectory of the vehicle where the potential path trajectory is interpreted as potential locations of the vehicle); and 
applying the first tensor to evolve the second tensor to a next time step of the plurality of time steps and to identify collision locations in the second tensor ([0048] discusses obtaining a tensor from the ST graph, the tensor including a plurality of layers, including a layer having data representing obstacles on a path where the obstacles on the path are interpreted to be potential collision locations with [0043] discussing the planning phase occurring in time intervals and with Fig. 6 showing a three dimensional tensor); 
utilizing a result from the plurality of time steps to train a neural network ([0052] discusses Figs. 7 and 8 which depict the machine-learning model which includes a neural network receiving the tensor inputs to determine numerical values); and 
deploying the neural network as control logic in an autonomous vehicle ([0052] discusses the numerical values determined by the neural network to determine a path trajectory of the autonomous vehicle).

Regarding claim 7, Xu teaches the collision locations identified by marking safe locations for the autonomous vehicle actor in the second tensor ([0048] discusses the locations of obstacles being a layer of the multi-layered tensor where the planning system determines a safe path trajectory where it is interpreted that the locations along the determined path trajectory are safe as they do not have identified obstacles (collision locations)).

Regarding claim 10, Xu teaches generating the first tensor for each time step is performed in a first execution loop; and generating the second tensor for each time step is performed in a second execution loop (Fig. 6 shows and [0051] discusses the multi-layer tensor with each layer (dimension) comprising data used to determining potential path trajectories where Fig. 6 shows that it occurs over a time step (t1 to t2) where it would be obvious that the different layers of data would be gathered based on different control logic (execution loops)).

Regarding claim 11, Xu teaches wherein generating the first tensor for each time step and generating the second tensor for each time step is performed in a single execution loop (Fig. 6 shows and [0051] discusses the multi-layer tensor with each layer (dimension) comprising data used to determining potential path trajectories where Fig. 6 shows that it occurs over a time step (t1 to t2) with Fig. 4 showing the data being determined within one control set for each time step).

Regarding claim 12, Xu teaches a method (Fig. 4) comprising: 
for each time step in a driving scenario, generating a first tensor comprising collision locations for an autonomous vehicle actor ([0048] discusses obtaining a tensor from the ST graph, the tensor including a plurality of layers, including a layer having data representing obstacles on a path where the obstacles on the path are interpreted to be potential collision locations with [0043] discussing the planning phase occurring in time intervals and with Fig. 6 showing a three dimensional tensor); 
for each of the time steps ([0043] discusses the planning phase occurring in time intervals):  
generating a second tensor comprising potential locations of the autonomous vehicle actor ([0048] discusses the tensor generating numerical values representing a potential path trajectory of the vehicle where the potential path trajectory is interpreted as potential locations of the vehicle with Fig. 6 depicting an example of the tensor in three dimensions); and 
applying the first tensor to evolve the second tensor to a next time step of the plurality of time steps and to associate path metrics with safe cells of the second tensor ([0048] discusses applying a machine-learning model to the plurality of layers (dimensions) to generate the numerical values defining a potential path trajectory where the model being applied to a multi-layer tensor is interpreted as evolving the first and second layers to determine the potential path trajectory (third tensor) where the path is optimal when comprised of safe locations); and 
applying the second tensor resulting from a final time step of the time steps to adapt control logic of an autonomous vehicle ([0042] discusses controlling the autonomous vehicle according to the determined potential path trajectory).

Regarding claim 13, Xu teaches generating the first tensor for each time step is performed in a first execution loop; and generating the second tensor for each time step is performed in a second execution loop (Fig. 6 shows and [0051] discusses the multi-layer tensor with each layer (dimension) comprising data used to determining potential path trajectories where Fig. 6 shows that it occurs over a time step (t1 to t2) where it would be obvious that the different layers of data would be gathered based on different control logic (execution loops)).

Regarding claim 16, Xu teaches wherein the first tensor is three dimensional (Fig. 6 shows and [0051] discusses the multi-layer tensor with each layer (dimension) comprising data used to determining potential path trajectories where Fig. 6 shows the tensor is three dimensional).

Regarding claim 19, Xu teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer ([0034] “Some or all of modules 301-307 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors”), cause the computer to: 
discretizing a driving scenario environment for an autonomous vehicle actor in two dimensions to generate a first tensor ([0018] discusses generating a representation of the environment around the vehicle (sensed obstacles) which is used to obtain a multi-layer tensor);
in a first loop for each time step in the driving scenario, generate a second tensor comprising collision locations for the autonomous vehicle actor ([0048] discusses obtaining a tensor from the ST graph, the tensor including a plurality of layers, including a layer having data representing obstacles on a path where the obstacles on the path are interpreted to be potential collision locations with [0043] discussing the planning phase occurring in time intervals and with Fig. 6 showing a three dimensional tensor); 
in a second loop for each time step in the driving scenario ([0043] discusses the planning phase occurring in time intervals): 
generate a third tensor comprising potential locations of the autonomous vehicle actor (([0048] discusses the tensor generating numerical values representing a potential path trajectory of the vehicle where the potential path trajectory is interpreted as potential locations of the vehicle with Fig. 6 depicting an example of the tensor in three dimensions); and 
apply the first tensor and the second tensor to evolve the third tensor to a next time step of the plurality of time steps ([0048] discusses applying a machine-learning model to the plurality of layers (dimensions) to generate the numerical values defining a potential path trajectory where the model being applied to a multi-layer tensor is interpreted as evolving the first and second layers to determine the potential path trajectory (third tensor)); and 
apply the third tensor to characterize driving paths of the autonomous vehicle actor in the driving scenario as safe or unsafe ([0042] discusses controlling the autonomous vehicle according to the determined potential path trajectory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-9, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Yasui (US 20210300348).
Regarding claim 1, Xu teaches a method (Fig. 4) comprising: 
discretizing a driving scenario environment for an autonomous vehicle actor in two dimensions to generate a first tensor ([0018] discusses generating a representation of the environment around the vehicle (sensed obstacles) which is used to obtain a multi-layer tensor); 
for each time step in the driving scenario, generating a second tensor in three dimensions comprising collision locations for the autonomous vehicle actor ([0048] discusses obtaining a tensor from the ST graph, the tensor including a plurality of layers, including a layer having data representing obstacles on a path where the ; 
at a plurality of time steps of the driving scenario ([0043] discusses the planning phase occurring in time intervals): 
generating a third tensor ([0048] discusses the tensor generating numerical values representing a potential path trajectory of the vehicle where the potential path trajectory is interpreted as potential locations of the vehicle with Fig. 6 depicting an example of the tensor in three dimensions); and 
applying the first tensor and the second tensor to evolve the third tensor to a next time step of the plurality of time steps ([0048] discusses applying a machine-learning model to the plurality of layers (dimensions) to generate the numerical values defining a potential path trajectory where the model being applied to a multi-layer tensor is interpreted as evolving the first and second layers to determine the potential path trajectory (third tensor)); and 
applying a result of the plurality of time steps to modify control logic of an autonomous vehicle ([0042] discusses controlling the autonomous vehicle according to the determined potential path trajectory).
	Xu teaches determining a trajectory of a vehicle using a multi-layered tensor, but does not explicitly teach the tensor having four dimensions.
	Yasui teaches representing an environment of a vehicle with a tensor with as many dimensions as the number of available elements ([0101] discusses the number of 
	Xu teaches determining a trajectory of a vehicle using a multi-layered tensor. Yasui teaches the tensor representing an environment fluctuating based on the input elements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the multi-layered tensor of Xu and modify it with the plurality of elements of Yasui as utilizing more data will increase the reliability of the determined safe trajectory of an autonomous vehicle.

Regarding claim 2, Xu teaches generating the second tensor for each time step is performed in a first execution loop; and generating the third tensor at the plurality of time steps is performed in a second execution loop ([Fig. 6 shows and [0051] discusses the multi-layer tensor with each layer (dimension) comprising data used to determining potential path trajectories where Fig. 6 shows that it occurs over a time step (t1 to t2) where it would be obvious that the different layers of data would be gathered based on different control logic (execution loops)).

Regarding claim 3, Xu teaches at each time step, identifying safe locations in the third tensor for the autonomous vehicle actor ([0029] discusses the planning system planning an optimal route to reach the destination safely and efficiently where it is interpreted that to reach the destination safely the optimal route will include safe locations for the autonomous vehicle).
Regarding claim 4, Xu teaches including in the safe locations path metrics for paths reaching the safe locations ([0029] discusses the planning system planning an optimal route to reach the destination safely and efficiently).

Regarding claim 8, Xu teaches a multi-layered tensor with various data arrays populating the tensor but does not explicitly teach wherein the second tensor is a four-dimensional tensor comprising dimensions for location of the autonomous vehicle actor in two-dimensions, steering angle of the autonomous vehicle actor, and velocity of the autonomous vehicle actor.
	Yasui teaches wherein the second tensor is a four-dimensional tensor comprising dimensions for location of the autonomous vehicle actor in two-dimensions, steering angle of the autonomous vehicle actor, and velocity of the autonomous vehicle actor ([0101] discusses determining a target trajectory using a risk area where the number of dimensions of a tensor of the risk area (environment) fluctuating depending on the model with a plurality of elements with examples of elements including target speed, target acceleration, displacement of steering and curvature of trajectory).
Xu teaches determining a trajectory of a vehicle using a multi-layered tensor. Yasui teaches the tensor representing an environment fluctuating based on the input elements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the multi-layered tensor of Xu and modify it with the plurality of elements of Yasui as utilizing more data will increase the reliability of the determined safe trajectory of an autonomous vehicle.

Regarding claim 9, Xu teaches a multi-layered tensor with various data arrays populating the tensor including the time step as described above, but does not explicitly teach wherein the second tensor is a five-dimensional tensor comprising dimensions for location of the autonomous vehicle actor in two-dimensions, steering angle of the autonomous vehicle actor, and velocity of the autonomous vehicle actor.
Yasui teaches wherein the second tensor is a five-dimensional tensor comprising dimensions for location of the autonomous vehicle actor in two-dimensions, steering angle of the autonomous vehicle actor, velocity of the autonomous vehicle actor, and time step ([0101] discusses determining a target trajectory using a risk area where the number of dimensions of a tensor of the risk area (environment) fluctuating depending on the model with a plurality of elements with examples of elements including target speed, target acceleration, displacement of steering and curvature of trajectory).
Xu teaches determining a trajectory of a vehicle using a multi-layered tensor. Yasui teaches the tensor representing an environment fluctuating based on the input elements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the multi-layered tensor of Xu and modify it with the plurality of elements of Yasui as utilizing more data will increase the reliability of the determined safe trajectory of an autonomous vehicle.

Regarding claim 14, Xu teaches determining a trajectory of a vehicle using a multi-layered tensor, but does not explicitly teach wherein the second tensor is four dimensional.

	Xu teaches determining a trajectory of a vehicle using a multi-layered tensor. Yasui teaches the tensor representing an environment fluctuating based on the input elements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the multi-layered tensor of Xu and modify it with the plurality of elements of Yasui as utilizing more data will increase the reliability of the determined safe trajectory of an autonomous vehicle.

Regarding claim 15, Xu teaches determining a trajectory of a vehicle using a multi-layered tensor, but does not explicitly teach wherein the second tensor is five dimensional.
Yasui teaches representing an environment of a vehicle with a tensor with as many dimensions as the number of available elements ([0101] discusses the number of dimensions of a tensor of a risk area (environment) fluctuating depending on the model with a plurality of elements where it is interpreted that if you have five elements you would have a five dimensional tensor).
	Xu teaches determining a trajectory of a vehicle using a multi-layered tensor. Yasui teaches the tensor representing an environment fluctuating based on the input elements. It would have been obvious to a person having ordinary skill in the art before 

Regarding claim 17, Xu teaches determining a trajectory of a vehicle using a multi-layered tensor, but does not explicitly teach wherein the first tensor is four dimensional.
Yasui teaches representing an environment of a vehicle with a tensor with as many dimensions as the number of available elements ([0101] discusses the number of dimensions of a tensor of a risk area (environment) fluctuating depending on the model with a plurality of elements where it is interpreted that if you have four elements you would have a four dimensional tensor).
	Xu teaches determining a trajectory of a vehicle using a multi-layered tensor. Yasui teaches the tensor representing an environment fluctuating based on the input elements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the multi-layered tensor of Xu and modify it with the plurality of elements of Yasui as utilizing more data will increase the reliability of the determined safe trajectory of an autonomous vehicle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Yasui and further in view of Weibwange (US 20190377352).
Regarding claim 5, Xu teaches determining an optimal/ideal trajectory between locations with the path metrics comprising one or more of a count of safe paths reaching the safe location ([0040] discusses the routing module providing one or more routes or paths), a narrowness metric for one or more paths reaching the safe location ([0036] discusses the perception data used by the planning module including lane width which is being interpreted as narrowness of the path), but does not explicitly teach a time for action to avoid collision from the safe location, and an effort metric for one or more paths reaching the safe location.
Weibwange teaches optimizing a path using a time for action to avoid collision from the safe location ([0070-0076] discusses optimizing a trajectory taking into account the relation to other vehicles including time-to-collision), and an effort metric for one or more paths reaching the safe location ([0070-0076] discusses optimizing a trajectory taking into account jerk, the deviation of the vehicle’s acceleration with respect to time and the vehicle’s velocity with this being interpreted as effort with support of this interpretation in paragraph 52 of the disclosure).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the multi-layered tensor of Xu and modify it with the path optimization of Weibwange as utilizing more data to optimize the trajectory of the vehicle will increase the efficiency of the route used to arrive to a destination and make the system safer for the occupants.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Weibwange.
Regarding claim 18, Xu teaches determining an optimal/ideal trajectory between locations with the path metrics comprise one or more of a count of safe paths reaching the safe location ([0040] discusses the routing module providing one or more routes or paths), a narrowness metric for one or more paths reaching the safe location ([0036] discusses the perception data used by the planning module including lane width which is being interpreted as narrowness of the path), but does not explicitly teach an effort metric for one or more paths reaching the safe location.
Weibwange teaches optimizing a path using an effort metric for one or more paths reaching the safe location ([0070-0076] discusses optimizing a trajectory taking into account jerk, the deviation of the vehicle’s acceleration with respect to time and the vehicle’s velocity with this being interpreted as effort with support of this interpretation in paragraph 52 of the disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the multi-layered tensor of Xu and modify it with the path optimization of Weibwange as utilizing more data to optimize the trajectory of the vehicle will increase the efficiency of the route used to arrive to a destination and make the system safer for the occupants.

Regarding claim 20, Xu teaches determining an optimal/ideal trajectory between locations with the instructions that when executed by a computer, further cause the computer to: insert path metrics into the third tensor, the path metrics comprising one or more of a count of safe paths reaching a safe location for the autonomous vehicle actor in the third tensor ([0040] discusses the routing module providing one or more routes or paths), a narrowness metric for one or more paths reaching the safe location ([0036] discusses the perception data used by the planning module including lane width which an effort metric for one or more paths reaching the safe location.
Weibwange teaches an effort metric for one or more paths reaching the safe location ([0070-0076] discusses optimizing a trajectory taking into account jerk, the deviation of the vehicle’s acceleration with respect to time and the vehicle’s velocity with this being interpreted as effort with support of this interpretation in paragraph 52 of the disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the multi-layered tensor of Xu and modify it with the path optimization of Weibwange as utilizing more data to optimize the trajectory of the vehicle will increase the efficiency of the route used to arrive to a destination and make the system safer for the occupants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rosales (US 20200249683) teaches sorting maneuver lists of a vehicle into combination tensors and Ito (WO 2019172104) teaches applying neural networks to tensor expressions of the state of an environment to predict future positions of mobile objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664